MEMORANDUM OPINION

                                          No. 04-10-00897-CR

                                       IN RE Juan Carlos DIAZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 12, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 20, 2010, relator Juan Carlos Diaz filed a petition for writ of mandamus.

The court has considered relator’s petition and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

           Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                  PER CURIAM

DO NOT PUBLISH

           1
           This proceeding arises out of Cause No. 2009-CR-9555, styled State of Texas v. Juan Carlos Diaz,
pending in the 187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.